ORDER

PER CURIAM.
James Reyes, II (Father), appeals from a judgment entered in the circuit court of Platte County modifying the amount of child support he is to pay for his son, Anthony Logan Reyes, and ordering him to pay $3,300.00 in attorney’s fees. Father contends that the trial court erred in imputing income to Father, failing to impute income to the child’s mother, and failing to adequately consider his ability to pay in awarding attorney’s fees. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears.
No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).